            Case 1:20-cv-01983-GHW Document 5 Filed 05/20/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/20/2020
 ------------------------------------------------------------- X
                                                               :
 CHARLES DROWNS,                                               :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :   1:20-cv-01983-GHW
                              -v-                              :
                                                               :         ORDER
 THE BOY SCOUTS OF AMERICA, and THE :
 GREATER NEW YORK COUNCILS OF                                  :
 THE BOY SCOUTS OF AMERICA,                                    :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On April 2, 2020, Defendant Boy Scouts of America (the “BSA”) submitted a notice of

entry of a Consent Order Pursuant to 11 U.S.C. §§ 105 and 362 Granting the BSA’s Motion for a

Preliminary Injunction (the “Order”) entered by the United States Bankruptcy Court for the District

of Delaware (the “Bankruptcy Court”). Dkt. No. 4. The Order provided for a stay of this action.

Id. The stay was in place “through and including May 18, 2020, subject to extension by the

Bankruptcy Court.” Id. As of the date of this order, the parties have not provided an update

regarding the status of the stay. Defendants are directed to submit a status letter by no later than

May 22, 2020.

        Defendants are further directed to serve a copy of this order on Plaintiff, and to file proof

of service. Plaintiff’s counsel is directed to file a notice of appearance in this case forthwith, and in

no event later than one week after being served with this order.

        SO ORDERED.

Dated: May 19, 2020
                                                         __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
